        Case 1:18-cv-03225-AJN Document 87 Filed 08/21/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             8/21/2020

Dresser-Rand Company, et al.,

                     Plaintiffs,
                                                                         18-cv-3225 (AJN)
              –v–
                                                                              ORDER
Ingersoll Rand Company, et al.,

                     Defendants.



ALISON J. NATHAN, District Judge:

      Defendant Ingersoll-Rand Company’s unopposed motion for substitution of parties filed
August 7, 2020, (Dkt. No. 84) is GRANTED.

      SO ORDERED.


Dated: August 21, 2020                           __________________________________
       New York, New York                                ALISON J. NATHAN
                                                       United States District Judge




                                             1
